UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6876



CHARLES PATRICK MCMANUS,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-449-2)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Patrick McManus, Appellant Pro Se. Leah Ann Darron, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Patrick McManus seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998). We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. McManus v. Angelone, No. CA-97-449-2

(E.D. Va. May 19, 1997).* We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
May 18, 1998, the district court’s records show that it was entered
on May 19, 1998. Pursuant to the Federal Rules of Civil Procedure,
it is the date that the order was physically entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2